Citation Nr: 1139766	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a back disability, to include as secondary to flat feet.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009 and August 2010, the Board remanded the matters for further development.  Development has been completed and the case has been returned for adjudication. 

Referred Issue

In September 2010, the Veteran submitted additional evidence without a waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  Throughout the course of the appeal the Veteran has contended that he has flat feet related to his military service.  The newly submitted evidence, while documenting recent treatment for plantar fasciitis, does not indicate that the Veteran currently has flat feet.  Accordingly, this additional evidence is does not pertain to the issue decided herein.  Therefore, it is not prejudicial for the Board to proceed with the claim.  See 38 C.F.R. § 20.1304(c) (2010).   

However, to the extent that the Veteran may be asserting that his newly diagnosed plantar fasciitis is related to service, the matter is referred to the RO for initial adjudication.  In making this determination, the Board is mindful that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims."  See Clemons v. Shinseki, 23 Vet. App. 122 (2009).  However, "claims based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims."  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Because the Veteran's plantar fasciitis is a distinctly diagnosed disease of the foot, it must be considered as a separate claim from his claimed flat feet decided herein. 

The issue of service connection for a back disability, to include as secondary to flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have flat feet related to service. 


CONCLUSION OF LAW

Flat feet were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


Stegall Considerations

As noted above, the Board remanded this case for further development on two occasions.  In March 2009, the Board remanded the matter to obtain additional treatment records, provide an examination, and readjudicate the claim.  Subsequently, treatment records were associated with the claims folder, and the Veteran was provided an examination in April 2009, and the claim was readjudicated in an April 2010 supplemental statement of the case.  In its August 2010 remand, the Board determined that the April 2009 VA examination findings were unclear and instructed the RO to provide the Veteran another examination for his claimed foot disability, and to readjudicate the claim.  The Veteran was then provided another examination in October 2010, which as discussed below adequately addressed the claimed foot disability, and his claim was readjudicated in a July 2011 supplemental statement of the case. Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in May 2005 and December 2005, prior to the January 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Letters dated in April 2006 and March 2009 also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in the July 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The most recent examination in October 2010 was rendered pursuant to the Board's August 2010 Board remand.  Review of that examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He declined the opportunity to present evidence in his case.  Therefore, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that he currently has flat feet due to service. 
He reports that the arches in his feet were flattened by the marching and standing for 16 hours per day during basic training drills.  He additionally asserts that he had no trouble with flat feet prior to service and that since service, he has experienced problems with flat feet to include pain and swelling in his feet necessitating the use of orthotics as treatment.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

The Board previously noted that post-service private treatment records contained various medical statements and opinions diagnosing a current flat feet disability.  Included in the evidence was a December 2005 VA examination report which noted that the Veteran had flat feet upon service entry without evidence that it was aggravated during service, nor caused by service.  There was also a March 2005 private medical opinion from T.V.H., M.D. who opined, based on a review of the Veteran's circumstances and historical data, that the Veteran's flat feet were aggravated by service.  The Board determined that this opinion appeared to be based solely on the report of the Veteran's history as Dr. T.V.H. did not discuss prior examination reports or service records, nor did he provide any clear reasoning for his opinion.  Furthermore, Dr. T.V.H. did not provide detailed clinical findings in conjunction with the opinion.  Dr. Accordingly, the Board remanded the case for a medical opinion.

In April 2009, the Veteran was afforded an examination for his flat feet.  Upon evaluation of the Veteran, the examiner concluded that the Veteran did not have "pes valgo planus of any pathological nature at all.  His description of symptoms at this point, the burning in his foot[,] is most likely unrelated to his foot and at the most is related to the limb discrepancy, which in all likelihood is not related.  His limb length is not related to his service."

As noted in the August 2010 remand, the Board found that this opinion was unclear. The evidence of record showed that the Veteran had flat feet which preexisted service; however, the April 2009 VA examiner appeared to be indicating that the Veteran did not currently have flat feet.  Because the examination report did not attempt to reconcile the conflicting evidence of a current flat foot disability, another examination was requested.  In remanding the case, the Board observed that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran was provided another VA examination in October 2010, for which the claims folder was reviewed in conjunction with extensive evaluation of the Veteran.  Based on radiographic evidence, the examiner found that the Veteran did not have a diagnosis of flatfoot and therefore it was not likely that the Veteran's non-present flat feet were related to his lower spine.  In reviewing the records, the examiner observed that there was a notation of planus or flatfoot upon entrance into the service.  He opined that this notation was made without supportive radiographic, and the notation was "clearly and merely a clinical diagnosis without supportive evidence of such deformity."  As to the opinions rendered by the practitioners of record, the examiner found that there was no supportive radiographic evidence currently demonstrating pes valgo planus.  The examiner further acknowledged that the Veteran did have ankle discomfort which was not directly related to service or exaggerated or contributed to the degenerative spine disability.  

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, the Board finds that the October 2010 VA examination report and opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, extensive evaluation of the Veteran to include radiographic studies, and consideration of the Veteran's report of his medical history.  Additionally, the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The October 2010 VA examiner addressed the inadequacies of the other evidence of record, namely finding that none of the other evidence showing a diagnosis for flat feet was substantiated by radiographic evidence.  Furthermore, the VA examiner not only reviewed the claims folder in reaching his conclusion, but also offered extensive reasoning and bases for his conclusion including inadequacies in the prior opinion proffered by Dr. T.V.H.  

In light of the foregoing, the Board has placed greater probative weight on the findings of the 2010 VA examination that the Veteran does not have flat feet and that the evidence did not support a finding of this disability at any time during the course of the appeal.  In this regard, as noted previously, the opinion proffered by Dr. T.V.H. is less probative as it did not discuss radiological evidence that would support current findings of pes planus while the 2010 examiner considered radiographic studies of the Veteran's feet.  The opinion proffered by the 2010 examiner is more throughout and includes detailed clinical and radiologic findings that were considered by the examiner in conjunction with the opinion.  For these reasons, the October 2010 VA examiner's opinion is the most probative evidence of record.  See id.  As such, the preponderance of the evidence weighs against a finding that the Veteran has a current diagnosis of flat feet or that such disability was present at any time during the course of the appeal.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, the competent and probative medical evidence of record does not indicate that the Veteran currently has flat feet or that such disability was present at any time during the course of the appeal.  

As the weight of the evidence is against a finding of a diagnosis of flat feet at any time during the appeal, Hickson element (1) has not been met; and the claim fails.

In reaching this decision, the Board notes that the Veteran does have a diagnosis of ankle discomfort as noted by the October 2010 VA examiner.  However, discomfort/pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  Notably, despite the Veteran's complaint of foot and ankle pain, the examiner did not render a diagnosis of flat feet.  

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that flat feet are capable of lay observation, and thus the Veteran is competent with regard to any statements regarding this matter.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (finding that a lay person is competent to testify to pain and visible flatness of his feet).  However, in this instance, the Board finds that the Veteran's assertions as to a diagnosis of flat feet are outweighed by the clinical findings obtained during the October 2010 VA examination.  The examiner, a licensed physician, rendered his opinion findings as it was rendered after an extensive evaluation to include radiographic studies.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion that refutes the findings of a medical professional who undertook radiographic studies.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for flat feet is denied. 


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

As directed by the Board, the Veteran was provided an examination for his claimed spine disability in April 2009 and October 2010.  While the examiners addressed the relationship between the Veteran's spine disability and flat feet, they did not determine the relationship, if any, between the Veteran's current spine disability and service.  In this regard, the Board notes that a February 2005 letter from J.LT., D.C. noted that the Veteran's spine disability was related to the marching activity during service.  Additionally, a March 2005 letter from T.V.H., M.D. noted that the Veteran's military experience led to the development of his current low spine problems.  Dr. H. further stated that the "initial pathology which was aggravated during the course of his basic training experience resulted in the changes in his back and perhaps may have further contributed to the development of the cervical problem although the greater likelihood is that his lower back pathology . . .itself is related."  Additionally, the record is unclear as to the date of onset of the Veteran's current spine problems (e.g. a March 1999 private treatment record noted that the Veteran dated the onset of spine pain 15 years before, during an October 2002 RO hearing the Veteran testified that he started having spine problems in 1982 or earlier, and during his March 2009 hearing before a Veterans Law Judge he indicated that he had spine problems beginning 5 years after service).  Because neither of the VA examination reports addressed the Veteran's spine disability on a direct basis to service, the case must be remanded for another examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature, etiology, and approximate date of onset of any current spine disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should determine the approximate date of onset of the Veteran's spine disability(ies). 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any current spine disability is related to service, to include basic training and marching therein.

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Then, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


